Citation Nr: 1120659	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  04-33 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved pension benefits in the amount of $29,736.00, on the basis of whether recovery of this overpayment, (based on a debt that was properly created) would be against equity and good conscience. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to March 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 administrative decision by the Atlanta Regional Office's Committee on Waivers and Compromises (RO).  In that decision, the Veteran's request for waiver of recovery of an overpayment was denied.  

The matter was thrice before the Board and was remanded back to the RO in July 2007, December 2008 and again in April 2010.  The primary purpose of the July 2007 remand was to obtain the Veteran's Income Verification match (IVM) folder to determine his reported income to the Internal Revenue Service (IRS) during the years in question.  In May 2008, the RO indicated that the IVM file had been destroyed; however, in its stead, the RO associated with the claims file a Social Security Administration OASDI record showing the Veteran's income for the year 1998.  Accordingly, the RO substantially complied with the July 2007 remand directives.  

In a December 2008 decision/remand, the Board determined that the Veteran's debt was properly created and that the Veteran was substantially at fault in the creation of the overpayment of the pension benefits in the amount of $29,736.00 for failing to affirmatively notify VA that he was working.  That notwithstanding, the Board further found that the Veteran did not commit fraud, make an intentional misrepresentation, or otherwise act in bad faith in the creation of the overpayment of pension benefits in the calculated amount of $29,736.00.  In so finding, the Board determined that waiver of recovery of an overpayment of pension benefits in the calculated amount of $29,736.00 was not barred, per se, but remanded the matter of whether VA's recovery of this overpayment would be against equity and good conscience.

Because there was not substantial compliance with the directives of the December 2008 remand, the matter was once again sent back to the RO for additional development of the record.  


FINDINGS OF FACT

1.  The Veteran's income is negligible and he is homeless.  

2.  Recovery of the debt in the amount of $29,736.00 would cause the Veteran undue hardship.


CONCLUSION OF LAW

The recovery of the overpayment of pension benefits in the calculated amount of $29,736.00 would be against equity and good conscience and, therefore, may be waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor - where actions of the debtor contribute to the creation of the debt.

(2)  Balancing of faults - weighing fault of the debtor against Department of Veterans Affairs fault.

(3)  Undue hardship - whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment - failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment - reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

In the Board's December 2008 decision, it was determined that the Veteran was substantially at fault in the creation of the overpayment of pension benefits in the amount of $29,736.00 for failing to affirmatively notify VA that he was working in 1998.  It was also determined that the Veteran did not commit fraud, did not make an intentional misrepresentation, or otherwise act in bad faith in the creation of an overpayment of pension benefits in the calculated amount of $29,736.00.  Thus, the Board concluded that the debt was properly created, and because there was no fraud, misrepresentation, or bad faith made on the part of the Veteran, a determination needed to be made as to whether recovery of the overpayment would be against equity and good conscience.  

Having found that the Veteran did not act in bad faith in the creation of the debt, the Board remanded the matter of whether recovery of the overpayment would be against equity and good conscience because the claims file did not contain enough financial information to make a determination in this regard.  

On remand, it was discovered that the Veteran was homeless.  A representative from the Honor Center in Gainesville, Florida confirmed that the Veteran was indeed a resident at that facility, which, among other services, provided housing for homeless veterans.  

A Social Security Statement shows that the Veteran earned no income from 2002 through 2006, earned 6,130.00 in 2007 and 15,806.00 in 2008, and he reportedly earned no income in 2009 or 2010.  

The Veteran has not provided any recent assertions of insufficient income to meet his expenses.  In June 2002, he reported that he had no income and expenses of $1,200 to $1,500 each month.  However, his monthly expenses were listed as: $550 for rent or mortgage payments, $150 for heat and utilities, $200 for food, $75 for insurance, and $100 for car expenses.  This adds up to $1,075.  He indicated that he had savings between $300 and $400.  He also reported that he owed more than $10,000 to friend and churches who helped him maintain a residence since August 2001.  In August 2003, he reported that he had no income and was on the verge of becoming homeless.  However, in September 2004, he reported that he had borrowed $40,000 to $50,000 from friends and associates.  

Critically, the Veteran has provided evidence to show that debt collection would deprive him and/or his family of basic necessities.  

Regarding the other 5 elements noted above, the actions of the Veteran and VA contributed to the creation of this debt.  While the Veteran did not report his income to VA, he asserts that he was working during his residency in a VA facility, which encouraged him to find employment, and therefore VA knew, or should have known, that he was working.  Additionally, recovery of the benefits would not nullify the objective for which pension benefits were intended.  A waiver of the indebtedness would result in an unjust enrichment to the Veteran in that he did receive benefits to which he was not entitled.  Finally, there is no evidence that the Veteran relinquished a valuable right or incurred legal obligation in reliance of the benefit.  Standing alone, however, these elements are not felt to be of such importance in this case as to warrant a denial of the waiver.

In sum, the circumstances in this case indicate a need for reasonableness and moderation in the exercising of the Government's right to collect the debt charged to the Veteran in light of the undue financial hardship that repayment would cause him.  The veteran recently reported to VA that he is homeless, continues to suffer from a significant psychiatric disability, and has no income.  While he did offer to pay a nominal sum each month to clear the debt, the Board finds that, based on the entire record in this case, it would be against the principles of equity and good conscience to require the Veteran to repay the overpayment of pension benefits in the calculated amount of $29,736.00.  

Specifically, in balancing the equities, the Veteran would encounter undue financial hardship were he required to repay this debt.  Accordingly, the Veteran's request for waiver of recovery of overpayment of his VA pension benefits in the amount of $29,736.00 is granted.  


ORDER

Waiver of recovery of the overpayment of pension benefits in the calculated amount of $29,736.00 is granted.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


